DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities: after - - 120V 60 Hz”, please delete “[TAS1][LG2]” or define meanings of “[TAS1][LG2]”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 11-12, 14, & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miskin et al. (US 2007/0273299). 
Regarding claim 1, Miskin discloses that an LED light with an LED module comprises:
at least one LED (Fig. 17);
an LED driver (para. 0013) in electrical communication with the LEDs 10  for power supply to the LEDs, a photoluminescent phosphor coating positioned proximate to the LEDs, whereby the photoluminescent phosphor coating is configured for absorption of light energy from the LEDs and time-delayed emission of stored light energy (para. 0084); and

Reclaim 2, Miskin discloses that the LED driver has a rectifier with an off- time, the off-time defining a time per period in which the LEDs are insufficiently supplied with current by an AC component (para. 0021 & 0027).
Reclaim 3, Miskin discloses that at least one of the LED driver and a connection of the LEDs is configured in order to reduce the off-time of the LEDs triggered by the rectifier (para. 0008 & 0027).
Reclaim 5, Miskin discloses that the LED driver has at least one parallel- connected smoothing capacitor parallel-connected to the LEDs (Fig. 17).
Reclaim 6, Miskin discloses that the one or more parallel-connected smoothing capacitors have a capacitance of 1 to 5 UF (para. 0017).
Reclaim 7, Miskin discloses that the LED driver is configured to increase a frequency of the current to be output to the LEDs (para. 0021 & 0027).
Reclaim 8. , Miskin discloses that the LED driver has at least one component selected from the group consisting of an IC, a current limiter diode, and an internal semiconductor-based transistor switch for increasing the frequency and/or modulating the current to be output to the LEDs (para. 0021 & 0027).
Reclaim 9, Miskin discloses that the photoluminescent phosphor coating comprises at least one of phosphor and quantum dots (para. 0069).
Reclaim 11, Miskin discloses that the LEDs and electronic components of the LED driver are mounted on a circuit board (para. 0070).

Reclaim 14, Miskin discloses that the LED light is configured to be powered by a 120V 60Hz source (the US standard voltage is 120 v and 60 Hz).
Reclaim 15, Miskin discloses that the LED driver is a two-channel driver and the LED module comprises two LED-strands having a first photoluminescent phosphor coating and a second photoluminescent phosphor coating which are controllable by the LED driver (para. 0023-0030).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 4 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miskin et al. (US 2007/0273299).
Reclaim 4, Miskin fails to specify that that a ratio of the off-time to an on-time is less than or equal to 0.8 .
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain ratio of the off-time to an on-time, because it would have been to obtain a certain ratio of the off-time to an on-time to achieve variation of device characteristic by adjusting a ratio of on-off time.
Reclaim 10, Miskin fails to specify that that the photoluminescent phosphor coating has a relaxation time of 5 ms or more.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain relation time of photoluminescent phosphor coating, because it would have been to obtain a certain relation time of photoluminescent phosphor coating to achieve variation of relaxation time of the photoluminescnet phosphor due to market needs.



	
s 13 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miskin et al. (US 2007/0273299) in view of Lin et al. (US 2016/0190397).
Reclaim 13, Miskin fails to teach a closed gas-tight glass shell, wherein the LED module and the LED driver are arranged in the glass shell.
However, Lin suggests that a closed gas-tight glass shell, wherein the LED module and the LED driver are arranged in the glass shell (para. 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Miskin with a closed gas-tight glass shell, wherein the LED module and the LED driver are arranged in the glass shell as taught by Lim in order to enhance the heat dissipation of the LED package (para. 0032) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 18, Miskin & Lin disclose that the closed gas-tight glass shell contains a helium-containing gas (para. 0032).
Claims 16 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miskin et al. (US 2007/0273299) in view of Hsieh et al. (US 20130126918).
Reclaim 16, Miskin fails to teach the first photoluminescent phosphor coating has a light color of approximately 2700 K and the second photoluminescent phosphor coating has a light color of approximately 6500 K.
However, Hsieh suggests that the first photoluminescent phosphor coating has a light color of approximately 2700 K and the second photoluminescent phosphor coating has a light color of approximately 6500 K (para. 0078 and Fig. 22G).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Miskin with the first photoluminescent phosphor coating has a light color of approximately 2700 K and the second photoluminescent phosphor coating has a light color of approximately 6500 K as taught by Hsieh in order to enhance color rendering due to mixture of colors and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 17, Miskin & Hsieh disclose that the first photoluminescent phosphor coating and the second photoluminescent phosphor coating are arranged adjacent to one another and are illuminated by various LEDs (Fig. 22G).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899